Citation Nr: 1700572	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-30 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for multiple sclerosis (MS).  The Veteran appealed in November 2009.  In April 2014, the Board remanded the issue on appeal for additional development.

Since the last supplemental statement of the case (SSOC), which was issued in February 2016, the Veteran has submitted new evidence in the form of a May 2016 private medical opinion (received June 2016).  Furthermore, he has waived initial review of this evidence by the RO.  See July 2016 appellate brief.

The Board notes that a separate appeal has been perfected on the issue of service connection for migraine headaches.  See August 2016 substantive appeal.  This appeal was certified to the Board in October 2016.  The August 2016 substantive appeal reflects that the Veteran requested a Board hearing with regard to this new issue.  As such, the Board is not in a position to adjudicate it.  Nonetheless, it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's MS at least as likely as not manifested within seven years of his separation from service.


CONCLUSION OF LAW

The criteria for service connection of multiple sclerosis have been met.  38 U.S.C.A. §§ 1110 , 5103 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on a review of the record, the Board finds that the criteria for service connection for MS have been met.  See 38 C.F.R. §§ 3.303, 3.307.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases will be considered incurred in service, even if there is no evidence of the disease in service, if manifest to a compensable degree within the statutory timeline.  38 C.F.R. § 3.307.  Multiple sclerosis is a chronic disease enumerated in 38 C.F.R. § 3.309.  Unlike many of the other chronic disease, service connection for MS can be established if the disease manifested within seven years of separation from service.  38 C.F.R. § 3.307(a)(3).

Here, the evidence is at least in equipoise as to whether the Veteran's MS manifested within seven years of separation.  He was diagnosed with MS in 2007.  He, however, asserts that his MS first manifested in 1975, within seven years of separation from service.  See July 2016 memorandum of law.  In this regard, he has stated that in July 1975, he experienced a sharp pain in his head and face for approximately five minutes followed by approximately one month of unexplained fatigue.  See April 2011 statements from the Veteran and his wife.  He described his symptoms as feeling like a severe hangover.  He also experienced "different spells" and muscle cramps in his legs.

The Veteran submitted two statements from private physicians dated in June and November 2011.  The June 2011 report found that the etiology of the July 1975 episode was not clear but possibly represented an early sign of MS given the prolonged fatigue that followed the initial head pain.  The November 2011 physician stated that the Veteran carried a diagnosis of MS.  He indicated that the early episodes described by the Veteran were not clearly explained, but that MS frequently has a long latency between onset and its diagnosis.  He indicated that the symptoms were suggestive of initial manifestations of the illness and that it was therefore more likely that the MS began in the mid-1970s.

The Veteran underwent a VA examination in February 2016.  The VA examiner accepted as fact the Veteran's reports of weakness and fatigue starting as early as 1975.  Notwithstanding, the examiner stated that it goes against the etiology of MS that the Veteran would have been able to go an additional 32 years before being diagnosed.  The examiner explained that if MS was present from the early 1970s, even with periods of normal activity, it would have progressively worsened so that normal activity would not have been possible.  As such, he concluded that the Veteran's reported weakness and fatigue were not early signs of MS.

In June 2016, the Veteran submitted a medical opinion from a private physician.  The physician reported having treated thousands of patients with MS.  Furthermore, the physician concluded that the Veteran's MS, although diagnosed in 2007, first manifested in 1975.  The author noted that the 1975 episode consisted of a sudden onset of numbness on one side of the face and lower extremity, alterations in vision, and intense nausea, followed by severe headache and fatigue.  He also noted that, in 1987, the Veteran reported lower back pain and stiffness, numbness in his face, hands, and arms, blurred vision, headaches, and occasional vomiting and nausea.  The physician stated that such symptoms were incorrectly diagnosed as migraine syndrome and recurrent lumbosacral strain, when in reality they represented a progression of the MS that had initially manifested in 1975.  Significantly, the physician stated that the Veteran's presentation in 1975 clearly fits into a classical initial presentation of MS.  See June 2016 opinion at 3.  

The private physician in June 2016 addressed the findings of the February 2016 VA examiner.  In this regard, he stated that the VA examiner was incorrect in stating that the Veteran's disease progression was inconsistent with MS and therefore he did not have MS in 1975.  According to the private physician, a review of the Veteran's medical records (describing classic signs and symptoms of MS), the eventual diagnosis in 2007, and the failure of any other disease process to explain the progressive neurologic disease completely refutes the conclusion of the VA examiner.  Id. at 4.  The physician also took issue with the VA examiner's assertion that the Veteran could not have been able to go 32 years without being diagnosed with MS.  In this regard, the private physician stated that the medical literature is extraordinarily clear that there is extreme variability in the development, progression, and diagnosis of MS, that the Veteran could have easily gone 32 years without being diagnosed, and that the fact that he was not has nothing to do with the fact that he actually had the disease process.  Id. at 6.  The physician explained that a review of the Veteran's medical records clearly reveals periods of relapse and remission consistent with classic signs and symptoms of MS.  Id. at 7.  He added that the symptoms eventually became so severe that the Veteran would have been considered to have the second phase of relapsing remitting MS, which is secondary progressive MS.  Id.  In addition, the physician indicated that migraine headache syndrome in no way can explain the set of neurologic symptoms that the Veteran has experienced since 1975, as migraine headaches do not cause progressive neurologic disease.  Id.  Finally, the physician stated that his opinion was within a high degree of certainty.  Id. at 8.  

The Board finds the June 2016 private physician's thorough opinion probative and worthy of more probative weight than the February 2016 VA opinion.  In this regard, the Board notes that the February 2016 VA examiner did not acknowledge the Veteran's documented 1987 report of numbness in face, hands, and arms, blurred vision, headache and throbbing on one side, and occasional vomiting and nausea.  See June 1987 report of medical examination for disability evaluation.  In fact, the VA opinion is partially premised on the absence of such reports.  In addition, the June 2016 private opinion was authored by a specialist with reported vast experience in the treatment of MS, showed detailed consideration of the Veteran's voluminous medical records, and cited leading authorities on the subject.  Conversely, the February 2016 VA opinion was issued by a primary care physician.

Based on the above, the Board finds that the weight of the evidence supports a finding that the Veteran's MS first manifested in 1975.  As such, service connection for MS is warranted based on the legal presumption of service connection when MS manifests within seven years of separation. See 38 C.F.R. §§ 3.303 , 3.307.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


